Citation Nr: 0735458	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) disability for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in August 2007.  

The issue of entitlement to service connection for PTSD is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDING OF FACT

The veteran has no worse than Level I hearing loss in each 
ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
right ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The September 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
March 2006 VCAA letter told him to submit all evidence in his 
possession that would be helpful to his claim.  He was 
thereby put on notice to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves a disability that has been recognized as 
service connected.  The first three Dingess elements are thus 
substantiated; and the VCAA letters provided information on 
establishing a rating.  The veteran was provided with notice 
regarding an effective date in March and June 2006 letters.  
There was a timing deficiency with this notice, but the 
timing deficiency was cured by readjudication of the claim 
after the March 2006 letter was issued.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded a VA examination.  
As such, no further action is necessary to assist the 
claimant with the claim.

Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the provisions of 38 C.F.R. 
§ 4.85 establish eleven auditory acuity levels from Level I 
for essentially normal acuity to Level XI for profound 
deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  "[T]he 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

According to the applicable regulations, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation, from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation of 
I, subject to the provisions of 38 U.S.C.A. § 3.383; 
38 C.F.R. § 4.85(f) (2007).  Essentially, if the service-
connected ear is 10 percent or more disabling, the deafness 
of the nonservice-connected ear (whether total or partial) is 
considered in assigning the proper rating.

The veteran was afforded a VA examination in August 2005.  At 
the examination, the veteran reported that his ears "itched 
halfway into his head."  He also noted occasional right ear 
pain.  He said that his hearing status fluctuated.  His job 
made it difficult for him to get an appointment as he drove 
coast to coast three times per month.  He stated that he had 
the most difficulty hearing when he was around groups of more 
than 2 people or if someone was speaking from behind him.  

An audiological evaluation revealed puretone thresholds of 
15, 40, 65 and 85 decibels, in the right ear and 15, 25, 45, 
and 65 decibels in the left ear at 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition was 92 percent in the right ear 
and 94 percent in the left ear.  The puretone threshold 
average was 51 decibels in the right ear and 37 in the left 
ear.  

At his August 2007 hearing, the veteran testified that he had 
a very difficult time hearing in his right ear.  He stated 
that he heard less when there were many people around him. 

The August 2005 examination results under the diagnostic 
criteria equate to hearing acuity no worse than Level I 
(Table VI) in the right ear, paired with Level I (Table VI) 
in the left ear.  38 C.F.R. § 4.85.  These levels of hearing 
acuity result in a noncompensable rating under Table VII.  
Id.  The results do not meet the criteria for evaluation on 
the basis of an exceptional pattern of hearing loss.  
38 C.F.R. § 4.86.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for right ear 
hearing loss.  Accordingly, the veteran's contentions 
regarding his poor level of speech recognition and hearing 
acuity are insufficient to establish entitlement to a higher 
evaluation for right ear hearing loss under the provisions of 
38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case the veteran has 
not claimed, nor is there evidence of, marked interference 
with employment.  The disability has not required any periods 
of hospitalization.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable rating for right ear 
hearing loss.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating for hearing loss of the 
right ear is denied.


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with §4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

The veteran testified that he was evaluated for PTSD at the 
Butler, Pennsylvania VA Medical Center (VAMC).  There is no 
report of this evaluation in the claims folder.

The record reflects that the veteran missed a VA examination 
in March 2003, but he testified that he had had difficulties 
reporting for the examination due to his job as a long 
distance truck driver.

The veteran's receipt of the Purple Heart establishes that he 
was in combat.  He has testified to current PTSD 
symptomatology related combat stressors.  An examination is 
needed to determine whether he meets the criteria for a 
diagnosis of PTSD related to those stressors.  38 U.S.C.A. 
§ 5103A(d) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  Request any records of the veteran's 
treatment or evaluation for PTSD at the 
Butler, Pennsylvania VAMC.

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine whether he has current PTSD 
related to in-service combat stressors.  
The claims file must be made available to 
and reviewed by the examiner.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify what 
stressors, caused that disorder.

If PTSD is not found on examination, the 
examiner should specify the criteria that 
are not met.  The examiner should include 
a rationale for all opinions.

The veteran is advised that this 
examination is necessary to evaluate his 
claim and that if he fails to report for 
the examination without good cause, his 
claim may be denied.

2.  If the veteran fails to report for 
any scheduled examination, a copy of the 
notice of examination provided to the 
veteran should be associated with the 
claims folder.

3.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


